Citation Nr: 0819253	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-21 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee, status post total knee replacement, 
to include as secondary to service-connected disability.  

2.  Entitlement to a combined schedular evaluation in excess 
of 40 percent for service-connected disorders. 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to June 
1983.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO) which denied service 
connection for degenerative joint disease of the left knee, 
status post total knee replacement (hereinafter, left knee 
disability).  The decision also increased the disability 
rating for a right knee disability to 30 percent, denied a 
rating in excess of 10 percent for herniated nucleus pulposus 
of L5-S1, and granted service connection for right leg and 
foot paresis, evaluated as 10 percent disabling.  These 
actions resulted in a combined disability rating of 40 
percent being assigned.  The veteran has perfected appeals as 
to the denial of service connection for a left knee 
disability and the combined disability rating assigned.  


FINDINGS OF FACT

1.  A left knee disability, diagnosed as degenerative joint 
disease, was first shown many years after the veteran's 
discharge from military service, and competent medical 
evidence does not show his left knee disability is otherwise 
related to his military service or the service-connected 
right knee disability.

2.  The veteran's service-connected disabilities are: right 
knee disability, rated 30 percent disabling; herniated 
nucleus pulposus of L5-S1, rated 10 percent disabling; and 
right leg and foot paresis, rated 10 percent disabling.  The 
service-connected disabilities total a 40 percent evaluation 
after applying the Combined Rating Table.




CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service and may not be so presumed, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for a combined schedular evaluation in 
excess of 40 percent for service-connected disorders have not 
been met.  38 C.F.R. § 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
February 2004, prior to the initial adjudication of his 
service connection claim in the September 2004 rating 
decision at issue.  An additional VCAA notice regarding both 
issues was sent in September 2005.  This letter provided the 
veteran with an explanation of combined ratings and how they 
are calculated.  The claims were readjudicated in a March 
2006 Statement of the Case and a December 2007 Supplemental 
Statement of the Case (SSOC).  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the three "elements" of the notice 
requirement.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his service connection 
claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
and private medical records, a private physician's statement 
and reports of VA examinations.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Entitlement to service connection for left knee disability, 
to include as secondary to service-connected disability.  

Pertinent Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested in the first 
year following the veteran's discharge from active duty.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was revised to incorporate the analysis by the Court in 
Allen.  The revised 38 C.F.R. § 3.310 provides, in essence, 
that in an aggravation secondary service connection scenario, 
there must be medical evidence establishing a baseline level 
of severity of disability prior to when aggravation occurred, 
as well as medical evidence showing the level of increased 
disability after the aggravation occurred.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The veteran contends that his left knee disability is the 
result of his military service.  See veteran's February 2004 
statement which was accepted as a claim for service 
connection.  

The evidence of record shows that the veteran underwent a 
total left knee replacement in 1991 for osteoarthritis of the 
knee.  The first Hickson element has clearly been satisfied.  

Regarding the second Hickson element, the Board notes that 
despite the veteran's almost 30-year history of military 
service, his service treatment records are completely 
unremarkable for any indications of relevant complaints, 
treatment or diagnosis of any left knee pathology.  The 
separation examination conducted in May 1983 revealed that 
clinical evaluation of the lower extremities was normal.  The 
Board finds, therefore, that the preponderance of the 
probative evidence shows the veteran did not sustain an 
injury to his left knee during service.  In so deciding, the 
Board finds extremely pertinent the fact that the veteran did 
not reference any left knee complaints when he filed his 
initial claim for service connection (for unrelated 
conditions) in July 1983, one month after discharge from 
service.  See VA Form 21-526e dated in July 1983.  The 
veteran also did not mention his left knee when he filed a 
claim seeking service connection for a right knee disability 
in January 1988.  The fact that the veteran filed claims for 
service connection for other conditions on two occasions 
after service, but never mentioned any problem with his left 
knee leads the Board to conclude that there was no left knee 
injury in service.  

The Board further notes that the medical record does not 
reflect, nor does the veteran allege complaints, treatment or 
diagnosis of left knee osteoarthritis within the first year 
after his discharge from military service.  38 C.F.R. §§ 
3.307, 3.309.  Hickson element (2) has therefore not been 
met.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, the record 
on appeal contains medical opinions that have been submitted 
by the veteran or obtained by the RO.  The record on appeal 
contains an August 2004 statement from Dr. D.R. and July 2004 
and September 2007 VA examination reports.  Dr. D.R. 
maintained that the veteran's left knee disability was the 
result of the rigors of 30 years of military service while 
the July 2004 maintained that the disability was not related 
to the veteran's military service.  The September 2007 VA 
examiner reported that he could not provide an opinion as to 
whether the veteran's left knee disability was related to 
service without resorting to speculation.  

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the veteran's left knee disability, 
specifically whether the veteran's military service is 
implicated.  By law, the Board is obligated under 38 U.S.C.A. 
§ 7104(d) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In addition, the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. at 471-73.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
direct service connection for the veteran's left knee 
disability.  Initially, the Board notes that although Dr. 
D.R. reported treating the veteran since 1991, there is no 
indication that he, unlike the VA examiners, had the benefit 
of review of the veteran's entire medical record in 
formulating his opinion.  In this regard, the Board notes 
that as a rationale for his opinion the July 2004 VA examiner 
correctly noted that there were no complaints regarding the 
left knee in the veteran's service records and that the 
earliest documentation regarding the left knee in the record 
was in 1991.  Dr. D.R., on the other hand, simply pointed to 
the rigors of 30 years of military service as the reason why 
he felt that the left knee disability was related to the 
veteran's active service.  The physician, however, did not 
explain his opinion in light of the fact that no left knee 
complaints were documented during service and that the first 
evidence of left knee disability was not shown until several 
years after service.  Therefore, the Board finds that the VA 
examiner's opinion has greater probative value.  

The Board notes that the September 2007 VA examiner's opinion 
has no probative value since the examiner indicated that he 
could not provide a nexus opinion without resorting to 
speculation.  See 38 C.F.R. § 3.102.  

Accordingly, the Board finds that Hickson elements (2) and 
(3) have not been met in regard to this claim.  Therefore, 
direct service connection for a left knee disability is 
denied.

The Board notes that it appears that the RO also adjudicated 
whether the veteran's left knee disability is related to his 
service-connected right knee disability (i.e., secondary 
service connection).  See the December 2007 Supplemental 
Statement of the Case.  While a review of correspondence from 
the veteran fails to show that he is seeking service 
connection on a secondary basis, the Board finds that insofar 
as secondary service connection is raised, the claim is 
denied.  That is, there is no medical evidence suggesting 
that the veteran's right knee disability is caused or 
aggravated by his service-connected right knee disability.  
The September 2007 VA examiner indicated that degenerative 
arthritis in one knee is not the cause or the aggravating 
factor in the other knee.  There is no medical opinion to the 
contrary.  Therefore, service connection for a left knee 
disability on a secondary basis is not warranted.  

To the extent the veteran is attempting to provide an opinion 
regarding medical causation, either on a direct or secondary 
basis, it is also now well established that an opinion of a 
person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Entitlement to a combined schedular evaluation in excess of 
40 percent for service-connected disorders. 

The veteran has appealed the computation of the combined 
rating to be assigned for all service-connected disabilities, 
contending that it should be 50 percent, not 40 percent.  
Hence, the Board here reviews the combination of the service-
connected disability ratings to result in the combined 
service-connected disability rating.

Currently, the veteran's service-connected disabilities are: 
right knee disability, rated 30 percent disabling; herniated 
nucleus pulposus of L5-S1, rated 10 percent disabling; and 
right leg and foot paresis, rated 10 percent disabling.  
Rules under 38 C.F.R. § 4.25 govern the combining of these 
ratings, using the combined rating tables as provided in 38 
C.F.R. § 4.25.  The combination of these ratings is here 
explained.

The Board notes that the combined rating table does not 
perform simple addition.  Rather, when multiple ratings are 
combined, the largest rating is taken first as the initial 
percentage of disability of the veteran, and the next largest 
rating is considered a percentage of the remaining 
functionality of the veteran that is disabled, so that the 
disability percentage to be added is a percentage of the 
percentage of remaining functionality.  Thus, if a 70 percent 
disability is to be combined with a 40 percent disability, 
the 40 percent constitutes 40 percent of the remaining 30 
percent functionality (100 minus 70 equals 30) of the 
individual.  Forty percent of the remaining 30 percent 
functionality equals an additional 12 percent disability of 
the veteran, which is then added to the 70 percent, resulting 
in 82 percent combined disability.  This is done 
automatically with use of the combined rating table in 38 
C.F.R. § 4.25.  If the individual had a third disability of 
20 percent, that would be 20 percent of the remaining 18 
percent functionality (100 minus 82 equals 18), or an 
additional 3.6 percent disability, which is rounded to a 
whole-number 4 percent disability.  Thus the individual would 
then have an 86 (82 plus 4) percent disability rating.  If 
those are all the disabilities of the individual (70 percent 
and 40 percent and 30 percent), the combined 86 percent 
disability is then rounded to the nearest 10 percent, 
resulting in a 90 percent combined disability rating.  38 
C.F.R. § 4.25.

In this case, the 30 percent rating for the right knee 
disability is combined with the 10 percent evaluation for 
herniated nucleus pulposus, yielding a 37 percent combined 
rating for these two disorders.  This 37 percent is then 
combined with the 10 percent for the right leg and foot 
paresis, yielding a 43 percent combined rating for all 
service-connected disabilities.  This 43 percent rating is 
then rounded to result in a combined 40 rating for the 
veteran.  A basis for assigning a higher combined rating than 
that is not permitted under the governing regulation.


ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected disability, is 
denied.  

Entitlement to a combined schedular evaluation in excess of 
40 percent for service-connected disorders is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


